DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2020/0125198 herein referred to as Du in view of Chakrapani et al. US 6,900,923 herein referred to as Chakrapani.
Regarding claim 1, Du discloses a light transmission controlling device (Par 34 describes a substrate used within a light transmission display), comprising of: a first layer of a flexible (Par 34 describes a flexible substrate 1) and transparent (Par 34 describes the substrate is composed of a transparent insulating material); a first layer of Ag NW film embedded into top of said first layer of said flexible and transparent substrate (Par 37 describes a metal nanowire conductive layer comprises a plurality of stacked metal nanowires made of silver); a layer of polymeric matrix containing suspended particles on the top of said first layer of Ag NW film (Par 37 describes layer 3 may further comprise matrix with the metal nanowires stacked therein for protecting the metal nanowires); a second layer of Ag NW film residing on said layer of polymeric matrix (Par 38 describes that layer 2 and layer 3 can be embedded into each other, and the metal nanowires in the metal nanowire conductive layer 3 at least partially enter the intercommunicating pores 5. Par 39 describes one metal nanowire 31 can be located in multiple intercommunicating pores 5 at the same time. The examiner has interpreted this as the location of the metal nanowires can be within multiple locations of layers 2 and 3); a second layer of flexible and transparent substrate on said layer of second layer of Ag NW film (Fig 1 shows that substrate 1 is made of two sides and has been interpreted as a top layer and bottom layer).
Du does not explicitly disclose wherein the polymeric matrix contains multiple droplets and each droplet encapsulates multiple particles, and the material of the droplets is different from the material of the polymeric matrix, and the droplets are in a liquid form or at least a gel form within the polymer matrix.
However, in a similar electro-optical device endeavor, Chakrapani teaches wherein the polymeric matrix contains multiple droplets and each droplet encapsulates multiple particles (see at least Col 4, lines 34-38), and the material of the droplets is (see at least Col 4, lines 37-39), and the droplets are in a liquid form (Col 3, line 55, droplets of a liquid light valve suspension) or at least a gel form within the polymer matrix.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the substrate teachings of Du with the polymeric matrix as modified by Chakrapani for the purpose of improving emulsion stability within a substrate that contains matrix polymers (Chakrapani, Col 4, line 54).
Regarding claim 2, Du discloses wherein said first layer of Ag NW film is formed from an Ag NW film (Par 37 describes a metal nanowire conductive layer comprises a plurality of stacked metal nanowires made of silver).
Regarding claim 3, Du discloses wherein said second layer of Ag NW film is formed from an Ag NW film (Par 37 describes a metal nanowire conductive layer comprises a plurality of stacked metal nanowires made of silver).
Regarding claim 4, Du discloses wherein said first layer of flexible transparent substrate is a PMMA film (Par 34 describes the substrate can be formed of polymethyl methacrylate (PMMA)).
Regarding claim 5, Du discloses wherein said first layer of flexible and transparent substrate is urethane film (Par 34 describes the substrate can be formed of polyurethane (PU)).
Regarding claim 6, Du discloses wherein said second layer of flexible and transparent substrate is a PMMA film (Par 34 describes the substrate can be formed of polymethyl methacrylate (PMMA). Fig 1 shows layer 1 is two sided).
(Par 34 describes the substrate can be formed of polyurethane (PU). Fig 1 shows layer 1 is two sided).
Regarding claim 12, Du discloses wherein said first layer of Ag NW film has a thickness of 20nm to 300nm (Par 12 describes metal nanowire conductive layer within the substrate has a thickness of 10 nm - 200 nm which is within the claimed range).
Regarding claim 13, Du discloses wherein said second layer of Ag NW film has a thickness of 20nm to 300nm (Par 12 describes metal nanowire conductive layer within the substrate has a thickness of 10 nm - 200 nm which is within the claimed range).
Regarding claim 17, Du discloses a method (Par 4-5 describes a method to manufacture a conductive optical article containing metal nanowires) to prepare the said first layer of a flexible (Par 34 describes a flexible substrate 1) and transparent substrate (Par 34 describes the substrate is composed of a transparent insulating material) and the said first layer of Ag NW film (Fig 1, Par 36, layer 3) embedded into top of said first layer of said flexible and transparent substrate of claim 1 (Fig 1 shows layer 3 on top of layer 1) comprises the steps (a) forming a thin layer of Ag NWs (Par 37 describes a metal nanowire conductive layer comprises a plurality of stacked metal nanowires made of silver) on a rigid substrate (Fig 1, substrate 1) (b) forming a transparent polymer on top of the thin layer of Ag NWs (Par 37 describes metal nanowire conductive layer 3 comprises a plurality of crosswise stacked metal nanowires 3. The examiner has interpreted the stacked nanowires as multiple layers) and constituting a layer of Ag NWs embedded transparent polymer (Par 37 describes metal nanowire conductive layer 3 may further comprise matrix with the metal nanowires stacked. The examiner has interpreted the stacked nanowires as multiple layers).
Regarding claim 18, Du discloses a method (Par 4-5 describes a method to manufacture a conductive optical article containing metal nanowires) to prepare the said second layer of a flexible (Par 34 describes a two sided flexible substrate 1) and transparent substrate (Par 34 describes the substrate is composed of a transparent insulating material) and the said second layer of Ag NW film (Fig 1, Par 36, layer 3)  embedded into top of said second layer of said flexible and transparent substrate of claim 1 (Fig 1 shows layer 3 on top of layer 1) comprises the steps (a) forming a thin layer of Ag NWs (Par 37 describes a metal nanowire conductive layer comprises a plurality of stacked metal nanowires made of silver) on a rigid substrate (Fig 1, substrate 1)  (b) forming a transparent polymer on top of the thin layer of Ag NWs (Par 37 describes metal nanowire conductive layer 3 comprises a plurality of crosswise stacked metal nanowires 3. The examiner has interpreted the stacked nanowires as multiple layers) and constituting a layer of Ag NWs embedded transparent polymer (Par 37 describes metal nanowire conductive layer 3 comprises a plurality of crosswise stacked metal nanowires 3. The examiner has interpreted the stacked nanowires as multiple layers).
Regarding claim 19, Du discloses the light transmission controlling device of claim 1 (Par 34 describes a substrate used within a light transmission display). 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the above cited limitation, since it has been heled that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2020/0125198 herein referred to as Du in view of Chakrapani et al. US 6,900,923 herein referred to as Chakrapani and in further view of Kim et al. US 2017/0154698 herein referred to as Kim.
Regarding claim 8, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).
The combination of Du in view of Chakrapani does not explicitly disclose wherein said first layer of Ag NW film has a transmittance from 75%-95%.
However, in a similar transparent conductive layered endeavor, Kim teaches wherein said first layer of Ag NW film (Par 15 describes metal nanowires may be silver nanowires. Par 35 describes transparent conductor includes layer 120 and layer 110. Par 36 describes layer metal nanowires within layer 120) has a (Par 52 describes the transparent conductor may have a luminance transmittance of 90% to 100% and within the claimed range).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a silver nanowire layer as modified by Kim for the purpose improving pattern visibility within a transparent conductor by preventing yellowing within a highly transparent optical device (Kim, Par 52).
Regarding claim 9, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).
The combination of Du in view of Chakrapani does not explicitly disclose wherein said second layer of Ag NW film has a transmittance from 75%-95%.
However, in a similar transparent conductive layered endeavor, Kim teaches wherein said second layer of Ag NW film (Par 15 describes metal nanowires may be silver nanowires. Par 35 describes transparent conductor includes layer 120 and layer 110. Par 36 describes layer metal nanowires within layer 120) has a transmittance from 75%-95% (Par 52 describes the transparent conductor may have a luminance transmittance of 90% to 100% and within the claimed range).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a silver nanowire layer as modified by Kim for the purpose improving pattern visibility within a transparent conductor by preventing yellowing within a highly transparent optical device (Kim, Par 52).
(Du, Par 34 describes a substrate used within a light transmission display).
	The combination of Du in view of Chakrapani does not explicitly disclose wherein said first layer of Ag NW film has a sheet resistance from 1 to 500 Ω/sq.
	However, in a similar transparent conductive layered endeavor, Kim teaches wherein said first layer of Ag NW film has a sheet resistance from 1 to 500 Ω/sq (Par 52 teaches transparent conductor 100 may have a sheet resistance of about 100Ω /□ to 50 Ω /□ or less which is within the claimed range).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a silver nanowire layer as modified by Kim for the purpose of increasing conductivity by reducing sheet resistance within a highly conductive substrate (Kim, Par 37). 
Regarding claim 11, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).
	The combination of Du in view of Chakrapani does not explicitly disclose wherein said second layer of Ag NW film has a sheet resistance from 1 to 500 Ω/sq.
	However, in a similar transparent conductive layered endeavor, Kim teaches wherein said second layer of Ag NW film has a sheet resistance from 1 to 500 Ω/sq (Par 52 teaches transparent conductor 100 may have a sheet resistance of about 100Ω /□ to 50 Ω /□ or less which is within the claimed range).
(Kim, Par 37). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2020/0125198 herein referred to as Du in view of Chakrapani et al. US 6,900,923 herein referred to as Chakrapani and in further view of Kolb et al. US 2015/0017386 herein referred to as Kolb.
Regarding claim 14, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).
The combination of Du in view of Chakrapani does not explicitly disclose wherein said layer of polymeric matrix has a thickness between 20µm and 200µm.
However, in a similar conductive layered endeavor, Kolb teaches wherein said layer of polymeric matrix has a thickness between 20µm and 200µm (Par 269 describes a polymeric matrix layer having a thickness from 10 µm to 500 µm which is within the claimed range).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a polymeric layer as modified by Kolb for the purpose of increasing durability within a substrate containing a polymeric matrix (Kolb, Par 266).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2020/0125198 herein referred to as Du in view of Chakrapani et al. US 6,900,923 .
Regarding claim 15, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).
The combination of Du in view of Chakrapani does not explicitly disclose wherein said layer of polymeric matrix is a cross-linked polysiloxane.
However, in a similar treated composition endeavor, Harrison teaches wherein said layer of polymeric matrix (Par 190 describes a polymer that is composed in matrix form) is a cross-linked polysiloxane (Par 190 describes the polymer material used as a cross-linked polysiloxane).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a polymeric material as modified by Harrison for the purpose of incorporating a polymeric matrix material suitable to operate in exceedingly high temperatures (Harrison, Par 190).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2020/0125198 herein referred to as Du in view of Chakrapani et al. US 6,900,923 herein referred to as Chakrapani and in further view of Saxe US 4,164,365 herein referred to as Saxe.
Regarding claim 16, the combination of Du in view of Chakrapani teaches the light transmission controlling device as recited in claim 1 (Du, Par 34 describes a substrate used within a light transmission display).

	However, in a similar polymeric material endeavor, Saxe teaches wherein said suspended particles contained inside said layer of polymeric matrix are polyhalides (Col 8, line 19-23 describes polyhalide materials that will form suspended particles within a copolymeric material). 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to incorporate a polyhalide material as modified by Saxe for the purpose of maintaining the stability of particles within an article composed of polymeric materials (Saxe, Col 1, line 14-20).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of independent claim 1 and newly added dependent claim 19 has been addressed in the above office action. The remaining arguments refer to the invention previously disclosed in the office dated 11/18/2020.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pschenitzka (US 20313/0105770), Alden et al. (US 2007/0074316) and Markovitch et al. (US 2015/0104936) disclose a metal nanowires similar to Applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARRIEF I BROOME/Examiner, Art Unit 2872